Citation Nr: 0610494	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  03-33 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to special monthly compensation (SMC) on account 
of loss of use of creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




INTRODUCTION

The veteran had active military service from October 1961 to 
August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  


REMAND

The veteran has raised a claim for service connection for 
impotence as secondary to a service-connected disorder.  In 
September 2001, the RO issued a development letter to the 
veteran regarding, "[y]our claimed hair loss and impotence 
as secondary to your service[-]connected right testicular 
disorder."  In the November 2002 rating decision, the RO 
denied the veteran's claim for service connection for 
bilateral atrophy of testicles as secondary to service-
connected disability of hydroceles and varicoceles (formerly 
"right testicular disorder").  The RO also adjudicated the 
claim on appeal for SMC for loss of use of creative organ.  
In denying that claim, the RO noted that, "Your treatment 
records indicate that your impotence and reduced libido [are] 
secondary to your atrophied testicles and hypogonadism."  

In this case, a formal adjudication of the veteran's claim 
for service connection for impotence as secondary to service-
connected bilateral hydroceles and varicoceles has not been 
undertaken.  The Board notes that with respect to the claim 
for SMC due to loss of creative organ, because of the 
possibility that adjudication of the raised claim for service 
connection for impotence as secondary to service-connected 
bilateral hydroceles and varicoceles may have a bearing on 
the veteran's claim on appeal, it follows that, any Board 
action on the claim would, at this juncture, be premature.  
Hence, the Board will defer consideration of the claim for 
SMC due to loss of use of a creative organ prior to the 
formal adjudication of the claim for service connection for 
impotence as secondary to service-connected bilateral 
hydroceles and varicoceles.  

Additionally, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify him 
what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Here, the record does not include any correspondence from the 
RO specifically addressing the VCAA notice and duty-to-assist 
provisions as they pertain to the claim currently on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring VA to explain 
what evidence will be obtained by whom.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103; Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  After providing the required notice, the RO 
should attempt to obtain any pertinent outstanding evidence 
for which the veteran provides sufficient information and, if 
necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 
38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of the specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
regulations implementing the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures per the 
statutory provisions at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are met.  
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  After undertaking any other 
development deemed appropriate, to 
include formal adjudication of the 
veteran's raised claim for service 
connection for impotence as secondary to 
bilateral hydroceles and varicoceles, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

